Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 15, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  155430(44)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  ELISSA KOOPMANS SCHWARTZ,                                                                              Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 155430
  v                                                                 COA: 328727
                                                                    Oakland CC: 2015-146323-NM
  REAL ESTATE ONE, INC., CHRISTOPHER
  LEE, and JAN BRITTON,
              Defendants-Appellants.
  _________________________________________/

        On order of the Court, the motion of plaintiff-appellee to file a response to the
  amicus curiae brief filed by the Michigan Realtors is GRANTED. The response
  submitted on May 16, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 15, 2017
                                                                              Clerk